Citation Nr: 0102963	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-13 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable disability rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

The veteran filed a claim for an increased disability rating 
for his service-connected hemorrhoids in January 1997.  In 
connection with that claim, he underwent a VA examination in 
October 1997, more than three years ago.  During the 
examination, he related that he had had a proctology 
examination about one year before and refused such an 
examination at that time.  

During the December 2000 Travel Board hearing, the veteran 
specifically alleged that his disability had worsened since 
October 1997.  He related that he had more bleeding and more 
frequent and severe pain.  He was taking several medications 
that he received from VA, though he denied receiving any 
specific medical treatment.  The veteran specifically 
requested a remand for a new examination and indicated that 
he was willing to undergo a proctology examination.        

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  In claims for 
an increased evaluation, this duty generally includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the 
veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992)); VAOPGCPREC 
11-95.     

In this case, given the veteran's assertions as to the 
worsening of his disability, the length of time since his 
last VA examination, and the specific request for a new 
examination, the Board finds that a remand is in order.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure the 
veteran's VA outpatient treatment records 
dated from July 1997 to the present.  If 
there are no records, a response to that 
effect is required and should be 
associated with the claims folder.  

2.  The veteran should be afforded the 
appropriate VA examination for the 
evaluation of his service-connected 
hemorrhoids.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner is asked to 
provide a detailed description of the 
veteran's hemorrhoids, as well as 
findings as to frequency of recurrences, 
the presence/persistence of bleeding, if 
any, that is related to the hemorrhoids, 
and the existence of fissures or 
secondary anemia.   

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim for a compensable 
disability rating for hemorrhoids.  The 
RO should ensure that all provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A) are 
followed.  If the disposition of the 
claim remains unfavorable to the veteran, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


